DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12-17 of U.S. Patent No. 11294489. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent reads on each and every limitation of the application claims. For example, independent claim 1 of the ‘305 application omits that the first and second dams are divided into high and low portions when overlapping or not overlapping with routing lines but otherwise the distance limitation is identical.
US 11294489 B2
App No. 17693305
1. A touch display device, comprising: 
a light-emitting element disposed on a substrate; 
an encapsulation unit disposed on the light-emitting element; 
a plurality of touch electrodes disposed on the encapsulation unit; 
routing lines connected to the plurality of touch electrodes; 
a first dam disposed adjacent to an active area in which the light-emitting element is disposed; and 
a second dam spaced apart from the first dam and disposed farther from the active area than the first dam, 
wherein the first dam comprises: 
a first low dam disposed in a region that overlaps the routing lines, and a first high dam disposed in a region that does not overlap the routing lines, the first high dam having a higher height than the first low dam, and wherein the second dam comprises: a second low dam disposed in a region that overlaps the routing lines, and a second high dam disposed in a region that does not overlap the routing lines, the second high dam having a higher height than the second low dam.
8. The touch display device according to claim 1, wherein a spacing distance between the first high dam and the second high dam is shorter than a spacing distance between the first low dam and the second low dam.
1. A touch display device, comprising: 
a light-emitting element disposed on a substrate; 
an encapsulation unit disposed on the light-emitting element; 
a plurality of touch electrodes disposed on the encapsulation unit; 
routing lines connected to the plurality of touch electrodes; 
a first dam disposed adjacent to an active area in which the light-emitting element is disposed; and 
a second dam spaced apart from the first dam and disposed farther from the active area than the first dam, 
wherein a first distance between the first dam and the second dam in a region that the first dam and the second dam overlap the routing lines is longer than a second distance between the first dam and the second dam in a region that the first dam and the second dam do not overlap the routing lines.
12. The touch display device according to claim 9, further comprising: a thin-film transistor connected to the light-emitting element; a pixel planarization layer disposed on the thin-film transistor; a bank disposed on the pixel planarization layer; and a spacer disposed on the bank.
2. The touch display device according to claim 1, further comprising: a thin-film transistor connected to the light-emitting element; DB1/ 128246692.128Attorney Docket No. 041501-7206-01a pixel planarization layer disposed on the thin-film transistor; a bank disposed on the pixel planarization layer; and a spacer disposed on the bank.
13. The touch display device according to claim 12, wherein: the first sub-dam is formed of a same material as the pixel planarization layer; the second sub-dam is formed of a same material as the bank; and the third sub-dam is formed of a same material as the spacer.
3. The touch display device according to claim 2, wherein the first dam and the second dam are formed of same materials as at least two of the pixel planarization layer, the bank, and the spacer.
14. The touch display device according to claim 1, wherein the routing line is disposed along a side surface of the encapsulation unit.
4. The touch display device according to claim 1, wherein at least one of the routing lines is disposed along a side surface of the encapsulation unit.
15. The touch display device according to claim 1, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer.
5. The touch display device according to claim 1, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer.
16. The touch display device according to claim 15, further comprising a touch pad electrically connected to the routing line.
6. The touch display device according to claim 5, further comprising: a touch pad electrically connected to at least one of the routing lines.
17. The touch display device according to claim 16, wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer.
7. The touch display device according to claim 6, wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 20200411695 A1, hereafter Guo).

	Regarding claim 1, Guo teaches a touch display device, comprising: 
	a light-emitting element (300) disposed on a substrate (100) (Fig. 2, [0023]); 
	an encapsulation unit (400) disposed on the light-emitting element (Fig. 2, [0023]); 
	a plurality of touch electrodes (550/560) disposed on the encapsulation unit (Figs. 1 and 2, [0023], [0057]); 
	routing lines (5064/6065) connected to the plurality of touch electrodes (Fig. 1, [0058]); 
	a first dam (B1) disposed adjacent to an active area in which the light-emitting element is disposed (Fig. 1, [0048]); and 
	a second dam (B2) spaced apart from the first dam and disposed farther from the active area than the first dam (Fig. 1, [0048]), 
	wherein a first distance between the first dam and the second dam in a region that the first dam and the second dam overlap the routing lines is longer than a second distance between the first dam and the second dam in a region that the first dam and the second dam do not overlap the routing lines (Figs. 11-13, [0094]-[0096], where the distance between dams B1 and B2 is greater in the area overlapping the lead as shown in Fig. 13 than in the other areas shown in Figs. 11 and 12).

	Regarding claim 2, Guo teaches the touch display device according to claim 1, further comprising: 
	a thin-film transistor (250) connected to the light-emitting element (Fig. 2, [0026]-[0028]); DB1/ 128246692.128Attorney Docket No. 041501-7206-01 
	a pixel planarization layer (216) disposed on the thin-film transistor (Fig. 2, [0035]); 
	a bank (304) disposed on the pixel planarization layer (Fig. 2, [0048]); and 
	a spacer disposed on the bank (Fig. 2, [0048], where there is a spacer in addition to pixel definition layer 304).

	Regarding claim 3, Guo teaches the touch display device according to claim 2, wherein the first dam and the second dam are formed of same materials as at least two of the pixel planarization layer, the bank, and the spacer ([0048], where the dam structures are formed of the same material as the planarization layer 216, the pixel definition layer 304, and the spacer).

	Regarding claim 4, Guo teaches the touch display device according to claim 1, wherein at least one of the routing lines is disposed along a side surface of the encapsulation unit (Figs. 1 and 2, [0023], where there is an encapsulation unit 400; Fig. 4, [0071], where the touch lead lines run alongside as side surface of the encapsulation unit 400).

	Regarding claim 5, Guo teaches the touch display device according to claim 1, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer (Fig. 2, [0045], where there are two inorganic encapsulation layers 402 and 406 as well as an organic encapsulation layer 404).

	Regarding claim 6, Guo teaches the touch display device according to claim 5, further comprising: a touch pad electrically connected to at least one of the routing lines (Fig. 1, [0059], where the touch lead lines connect to touch pins 2105).

	Regarding claim 7, Guo teaches the touch display device according to claim 6, wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer (Fig. 13, [0045], [0096], where the inorganic layer 406 extends further towards the touch pin than the organic layer 404).

	Regarding claim 8, Guo teaches the touch display device according to claim 6, wherein the touch pad is disposed on one side of the substrate, and a distance between the first dam and the second dam is the same on the other side where the touch pad is not disposed (Figs. 12 and 13, where the distance between the first and the second dam is the same).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692